--------------------------------------------------------------------------------


EMPLOYMENT AGREEMENT

         THIS AGREEMENT, made and entered into as of the _____ day of _________,
2001, by and between RARE HOSPITALITY MANAGEMENT, INC., a Delaware corporation
(hereinafter referred to as the "Company"), and DAVID C. GEORGE, a resident of
the State of Georgia (hereinafter referred to as the "Executive");


WITNESSETH:

        The Company and its affiliates (collectively, “RARE”) are engaged in the
business of owning, operating and franchising the operation of restaurants under
the names LongHorn Steakhouse®, The Capital Grille®, Bugaboo Creek Steak House®
and others. Executive has recently served in the position of Vice President of
Operations – Capital Grille for the Company, and the Company desires to promote
Executive to the position of Senior Vice President of Operations – LongHorn
Steakhouse for the Company. Executive desires to accept the promotion on the
terms and conditions set forth in this Agreement.

        In the course of Executive’s employment with the Company, Executive has
gained and will gain knowledge of the business, affairs, customers, franchisees,
plans and methods of RARE, has been and will be trained at the expense of RARE
in the development, opening, operation and management of RARE’s restaurants
through the use of techniques, systems, practices and methods used and devised
by RARE, has had and will have access to information relating to the Company’s
customers and their preferences and dining habits and has and will become
personally known to and acquainted with RARE’s suppliers and managers in the
Restricted Area (as defined in this Agreement) thereby establishing a personal
relationship with such suppliers and managers for the benefit of RARE.

        The Company would suffer irreparable harm if Executive were to use such
knowledge, information and personal relationships related to RARE and its
business that are obtained and developed in the course of Executive’s employment
with the Company, other than in the proper performance of his duties for the
Company.

        In consideration of the sum of $1.00 in hand paid by the Company to
Executive, the receipt and sufficiency of which are hereby acknowledged, and the
mutual covenants and obligations contained herein, the Company and Executive
hereby agree as follows:

         1.        Employment.     The Company hereby agrees to promote
Executive and continue his employment with the Company. Executive hereby accepts
such promotion and continued employment and agrees to perform his duties and
responsibilities hereunder, in accordance with the terms and conditions
hereinafter set forth.

                                 1.1.        Employment Term.     The employment
term of this Agreement shall commence on the date hereof (the "Commencement
Date") and shall continue as employment at will until terminated by the Company
or Executive for any reason. The period from the Commencement Date until the
employment term is terminated by the Company or Executive is hereinafter
referred to as the "Employment Term."

                                 1.2         Duties of Executive.     Executive
agrees that during the Employment Term, he will devote his full professional and
business-related time, skills and best efforts to the business of RARE,
initially in the capacity of Senior Vice President of Operations – LongHorn
Steakhouse for the Company, and subsequently in such capacity or capacities as
shall be determined by the Company. In addition, Executive shall devote his full
time and his best efforts to the performance of any other reasonable duties as
may be assigned to him from time to time by the Company, and he shall abide by
the employment and other corporate policies of the Company established from time
to time. Executive shall devote all of his full professional and
business-related skills solely to the affairs of RARE, and shall not, during his
employment, unless otherwise agreed to in advance in writing by the Company,
seek or accept other employment, become self-employed in any other capacity
during the term of his employment, or engage in any activities which are
detrimental to the business of RARE. Notwithstanding the foregoing, Executive
may engage in personal investment activities provided such activities do not
interfere with Executive’s performance of his full-time employment duties under
this Agreement. Executive’s office shall be in the Atlanta, Georgia metropolitan
area; however, Executive acknowledges that the discharge of his duties for RARE
will involve travel on a regular basis from his office in Atlanta, Georgia.

         2.        Compensation and Benefits.

                                 2.1        Base Compensation.     For all the
services rendered by Executive hereunder, the Company shall pay Executive an
annual salary at the rate of Two Hundred Thousand Dollars ($200,000) for each
full year of the Employment Term, plus such additional amounts, if any, as may
be approved by the Company (“Base Compensation”), payable in installments at
such times as the Company customarily pays its executives generally (but in any
event no less often than monthly). The Company agrees that the Executive’s
salary will be reviewed at least annually to determine if an increase is
appropriate, which increase shall be in the sole discretion of the Company.
Executive’s salary shall be prorated for any partial calendar year during which
this Agreement remains in effect.

                                 2.2         Bonus Awards.     In addition to
the Base Compensation, during the Employment Term Executive shall be eligible
for a bonus determined and paid in accordance with the bonus program for
employees of the Company, as approved by the Company from time to time. Unless
otherwise set forth in this Agreement, Executive must be employed by the Company
on the date the bonus is paid to executive employees generally in order to be
entitled to a bonus for that year.

                                 2.3         Other Benefits.     In addition to
all other compensation paid or payable from the Company to Executive hereunder,
during the Employment Term Executive shall be entitled to participate in any
supplemental life insurance plan maintained for Vice President level executives
and participate in any and all other employee benefit programs maintained by the
Company for the benefit of its executive employees generally, in accordance with
and subject to the terms and conditions of such programs.

                                 2.4        Expenses.      In addition to the
compensation described in this Agreement, the Company shall promptly reimburse
Executive for all reasonable expenses incurred by him in the performance of his
duties under this Agreement and vouched to the reasonable satisfaction of
appropriate officers of the Company, pursuant to established procedures.

        3.         Payment upon Termination.    

                                 (a)        Upon termination of the Employment
Term for Cause (as defined in Exhibit A attached hereto and incorporated herein
by reference), Executive shall be entitled to receive the compensation owed to
Executive but unpaid for performance rendered under this Agreement as of the
date of termination and any additional compensation he may be entitled to
receive under the terms of any employee benefit plan offered by the Company.

                                 (b)        Upon termination of the Employment
Term by the death of Executive, Executive's estate shall be entitled to receive
the compensation under Section 2.1 as calculated and owed to Executive but
unpaid for performance rendered under this Agreement as of the date of death,
and any additional compensation the Executive's estate may be entitled to
receive under the terms of any employee benefit plan offered by the Company.
Executive's estate shall also be entitled to receive Executive's pro rata share
(based on days worked before death) of the bonus to which he would have been
entitled if he had (i) been an employee on the date bonuses for the then-current
fiscal year were distributed and (ii) achieved his individual bonus plan goals,
if any. The bonus payment shall be made as and when bonus payments, if any,
would otherwise be payable under Section 2 of this Agreement.

                                 (c)        In the event that during the
Employment Term Executive becomes Disabled and the Company thereafter terminates
Executive's employment during the continuation of such Disability, Executive
shall be entitled to receive the compensation under Section 2.1 owed to
Executive but unpaid for performance rendered under this Agreement as of the
date of termination, an additional forty percent (40%) of Executive's Base
Compensation for a period of two (2) years after this Agreement is terminated
(the "Disability Compensation") and any additional compensation Executive may be
entitled to receive under the terms of any employee benefit plan offered by the
Company. Executive shall also be entitled to receive his pro rata share (based
on days worked before the commencement of the ninety-day period required for a
Disability) of the bonus to which he would have been entitled if he had (i) been
an employee on the date bonuses for the then-current fiscal year were
distributed and (ii) achieved his individual bonus plan goals, if any. The
Disability Compensation and bonus payments shall be made as and when salary
bonus payments, if any, would otherwise be payable under Section 2 of this
Agreement.

                                 (d)        In the event that the Company
terminates Executive's employment for any reason other than those set forth in
subsections (a), (b) or (c) above, unless the provisions of Section 3(e) apply,
Executive shall be entitled to receive the compensation under Section 2.1 owed
to Executive but unpaid for performance rendered under this Agreement as of the
date of termination and the Company will be obligated to pay Executive his Base
Compensation as of the date of termination of such employment from the date of
such termination for six (6) months. Such payment shall be made over a six-month
period as and when salary would otherwise be payable under Section 2 of this
Agreement.

                                 (e)        In the event that (i) during the
Employment Term a Change in Control (as defined in Exhibit A attached hereto)
shall occur and (ii) within twelve (12) months following the occurrence of the
Change in Control, the Company demotes Executive other than for Cause, effects
an involuntary transfer of Executive to a location more than fifty (50) miles
from Executive's place of residence or terminates Executive's employment other
than for Cause then, in lieu of the amounts payable pursuant to Section 3(d),
Executive shall be entitled to receive the compensation under Section 2.1 as
owed to Executive but unpaid for performance rendered under this Agreement as of
the date of termination of such employment, and the Company will be obligated to
pay Executive an additional amount equal to the sum of (x) his annual Base
Compensation as of the date of termination of such employment plus (y) an amount
equal to the bonus paid to Executive pursuant to Section 2.2 for the calendar
year immediately preceding the calendar year in which the termination of
employment occurs. Such payment shall be made within thirty (30) days following
termination of Executive's employment.

                                 (f)        Payments made pursuant to this
Section 3 are in lieu of any other obligations to Executive pursuant to the
terms of this Agreement.

         4.        Noncompetition.     Executive covenants and agrees that
during the term of his employment by the Company and for a period of one (1)
year immediately following the termination of Executive's employment by the
Company for any reason whatsoever, Executive will not, within the area described
on Exhibit B hereto (the "Restricted Area"), directly or indirectly compete with
RARE in connection with a business, any significant portion of which involves
the development, opening, operation or franchising of restaurants that derive
more than thirty percent (30%) of their food sales from steak products, if RARE
is still engaged in such business in such area.

                                 4.1         Definition of“Compete.     ” For
the purposes of this Agreement, the term “compete” shall mean the providing of
general management, supervisory or consulting services for the development,
operation or franchising of restaurants that derive more than thirty percent
(30%) of their food sales from steak products.

                                 4.2         Direct or Indirect Competition.    
For the purposes of this Agreement, the words “directly or indirectly” as they
modify the word “compete” shall mean (i) acting as an agent, representative,
consultant, officer, director, independent contractor, or employee engaged in a
management capacity with any entity or enterprise which is carrying on a
business any significant portion of which involves the development, opening, or
operation of restaurants offering steak products as at least thirty percent
(30%) of their food sales, (ii) participating in any such competing entity or
enterprise as an owner, partner, limited partner, joint venturer, creditor or
stockholder (except as a stockholder holding less than one percent (1%) interest
in a corporation whose shares are actively traded on a regional or national
securities exchange or in the over-the-counter market), or (iii) communicating
to any such competing entity or enterprise the names or addresses or any other
information concerning any employee or supplier of RARE or any successor to the
goodwill of RARE with respect to the business of RARE.

         5.        Confidentiality.     Executive recognizes and acknowledges
that by reason of his employment by and service to the Company, he will have
access to all trade secrets and other confidential information of RARE
including, but not limited to, confidential: pricing information, marketing
information, sales techniques of RARE, confidential records, RARE's expansion
plans, restaurant development and marketing techniques, operating procedures,
training programs and materials, business plans, franchise arrangements, plans
and agreements, information regarding suppliers, product quality and control
procedures, financial statements and projections and other information regarding
the operation of RARE's restaurants (hereinafter referred to as the
"Confidential Information"). Executive acknowledges that such Confidential
Information is a valuable and unique asset of the Company and of RARE and
covenants that he will not, either during the term of his employment by the
Company or for a period of two (2) years thereafter, disclose any such
Confidential Information to any person for any reason whatsoever (except as his
duties for the Company may require) without the prior written authorization of
the Company's Chief Executive Officer. Executive agrees that he will not copy
any Confidential Information except as the performance of his duties for the
Company may require and that upon the termination of his employment by the
Company, he shall return all Confidential Information and any copies thereof in
his possession to the Company. Executive hereby acknowledges and agrees that the
prohibitions against disclosure of Confidential Information recited herein are
in addition to, and not in lieu of, any rights or remedies which the Company may
have available pursuant to the laws of any jurisdiction or at common law to
prevent the disclosure of trade secrets or proprietary information, and the
enforcement by the Company of its rights and remedies pursuant to this Agreement
shall not be construed as a waiver of any other rights or available remedies
which it may possess in law or equity absent this Agreement. Notwithstanding the
foregoing, the Company acknowledges and agrees that nothing contained herein
shall restrict or otherwise prohibit or prevent disclosure of Confidential
Information pursuant to legal proceedings, subpoena, civil investigative demand
or other similar process. Executive agrees that if disclosure of Confidential
Information is requested or required pursuant to any such process, he shall
provide the Company with prompt written notice of any such request or
requirement so that the Company may seek a protective order or other appropriate
remedy and/or waive compliance with the provisions of this Agreement. If, in the
absence of a protective order or other remedy or the receipt of a waiver by the
Company, Executive is nonetheless, legally compelled to disclose Confidential
Information to any tribunal or other agency, Executive may, without liability
hereunder, disclose to such tribunal or other agency only that portion of the
Confidential Information which Executive is legally required to disclose,
Executive agrees to cooperate with the Company to obtain an appropriate
protective order or other reliable assurance that such tribunal or other agency
will accord the Confidential Information confidential treatment. The Company
also acknowledges and agrees that Confidential Information shall not include any
information (a) known by Executive prior to his employment by the Company and
learned by Executive other than as a result of his employment relationship with
the Company, (b) independently developed by the Executive outside of the scope
of his employment relationship with the Company or (c) that is or becomes
publicly available through no breach by the Executive of his obligation to the
Company.

         6.        Non-Solicitation of Employees.     Executive covenants that
during the term of his employment by the Company, and during the two (2) year
period immediately following the termination of such employment, Executive will
neither directly nor indirectly induce or attempt to induce any employee of RARE
to terminate his or her employment to go to work for any other employer in a
business competing with that of RARE.

         7.        Hiring of Employees.     Executive covenants that during the
term of his employment by the Company, and during the one (1) year period
immediately following the termination of such employment, Executive will neither
directly nor indirectly hire any salaried employee of RARE.

         8.        Property of Company.     Executive acknowledges that from
time to time in the course of providing services pursuant to this Agreement he
shall have the opportunity to inspect and use certain property, both tangible
and intangible, of RARE, and Executive hereby agrees that said property shall
remain the exclusive property of RARE and the Executive shall have no right or
proprietary interest in such property, whether tangible or intangible,
including, without limitation, RARE's franchise and supplier lists, contract
forms, books of account, training and operating materials and similar property.

         9.        Developments.     All developments, including inventions,
whether patentable or otherwise, trade secrets, discoveries, improvements, ideas
and writings which either directly or indirectly relate to or may be useful in
the business of RARE or any of its affiliates (the "Developments") which
Executive, either by himself or in conjunction with any other person or persons,
has conceived, made, developed, acquired or acquired knowledge of during his
employment by the Company or which Executive, either by himself or in
conjunction with any other person or persons, shall conceive, make, develop,
acquire or acquire knowledge of during the Employment Term, shall become and
remain the sole and exclusive property of the Company. Executive hereby assigns,
transfers and conveys, and agrees to so assign, transfer and convey, all of his
right, title and interest in and to any and all such Developments and to
disclose fully as soon as practicable, in writing, all such Developments to the
Chief Executive Officer of the Company. At any time and from time to time, upon
the request and at the expense of the Company, Executive will execute and
deliver any and all instruments, documents and papers, give evidence and do any
and all other acts which, in the opinion of counsel for the Company, are or may
be necessary or desirable to document such transfer or to enable the Company to
file and prosecute applications for and to acquire, maintain and enforce any and
all patents, trademark registrations or copyrights under United States or
foreign law with respect to any such Developments or to obtain any extension,
validation, reissue, continuance or renewal of any such patent, trademark or
copyright. The Company will be responsible for the preparation of any such
instruments, documents and papers and for the prosecution of any such
proceedings and will reimburse Executive for all reasonable expenses incurred by
him in compliance with the provisions of this Section.

         10.        Reasonableness.     The restrictions contained in Sections
4, 5, 6 and 7 are considered by the parties hereto to be fair and reasonable and
necessary for the protection of the legitimate business interests of the
Company.

         11.        Equitable Relief.     Executive acknowledges that the
services to be rendered by him are of a special, unique, unusual, extraordinary,
and intellectual character, which gives them a peculiar value, and the loss of
which cannot reasonably or adequately be compensated in damages in an action at
law; and that a breach by him of any of the provisions contained in Sections 4,
5, 6 and 7 of this Agreement will cause the Company irreparable injury and
damage. Executive further acknowledges that he possesses unique skills,
knowledge and ability and that any material breach of the provisions of Sections
4, 5, 6 and 7 of this Agreement would be extremely detrimental to the Company.
By reason thereof, Executive agrees that the Company shall be entitled, in
addition to any other remedies it may have under this Agreement or otherwise, to
injunctive and other equitable relief to prevent or curtail any breach of the
provisions of Sections 4, 5, 6 and 7 of this Agreement by him.

         12.        Survival of Provisions.     The provisions of Sections 4
through 14, inclusive, of this Agreement shall survive the termination of this
Agreement to the extent required to give full effect to the covenants and
agreements contained in those sections. All provisions of this Agreement which
contemplate the making of payments or the provision of consideration or other
items of economic value by the Company to the Executive after the termination of
this Agreement shall likewise survive the termination of this Agreement to the
extent required to give full effect to such undertakings or obligations of the
Company to Executive hereunder.

         13.        Warranties and Representations.     In order to induce the
Company to enter into this Employment Agreement, Executive hereby warrants and
represents to the Company that Executive is not under any obligation,
contractual or otherwise, to any party which would prohibit or be contravened by
Executive's promotion and continued employment by the Company and the
performance of Executive's duties as Senior Vice President of Operations -
LongHorn Steakhouse for the Company or the performance of Executive's
obligations under this Agreement.

         14.        Successors Bound; Assignability.     This Agreement shall be
binding upon Executive, the Company and their successors in interest, including
without limitation, any corporation into which the Company may be merged or by
which it may be acquired. This Agreement is nonassignable except that the
Company's rights, duties and obligations under this Agreement may be assigned to
the Company's acquiror in the event the Company is merged, acquired or sells
substantially all of its assets.

         15.        Severability.     In the event that any one or more of the
provisions of this Agreement or any word, phrase, clause, sentence or other
portion thereof shall be deemed to be illegal or unenforceable for any reason,
such provision or portion thereof shall be modified or deleted, to the extent
permissible under applicable law, in such a manner so as to make this Agreement
as modified legal and enforceable to the fullest extent permitted under
applicable laws.

         16.        Withholding.     Notwithstanding any of the terms or
provisions of this Agreement, all amounts payable by the Company hereunder shall
be subject to withholding of such sums related to taxes as the Company may
reasonably determine it should withhold pursuant to applicable law or
regulation.

         17.        Headings.     The headings and captions used in this
Agreement are for convenience of reference only, and shall in no way define,
limit, expand or otherwise affect the meaning or construction of any provision
of this Agreement.

         18.        Notices.     Any notice required or permitted to be given
pursuant to this Agreement shall be deemed sufficiently given when delivered in
person or when deposited in the United States mail, registered or certified
mail, postage prepaid, addressed as follows:


        If to the Company, to:      RARE Hospitality Management, Inc.
                                    8215 Roswell Road
                                    Building 600
                                    Atlanta, Georgia 30350
                                    Attention:  General Counsel


        If to Executive, to:        David C. George





                       Any party may by written notice change the address to
which notices to such party are to be delivered or mailed.

         19.        Entire Agreement.     This Agreement, together with Exhibit
A and Exhibit B hereto, which are incorporated herein by this reference,
constitutes the entire Agreement between the parties hereto with regard to
Executive's employment by the Company, and there are no agreements,
understandings, specific restrictions, warranties or representations, oral or
written, relating to said subject matter between the parties other than those
set forth herein or herein provided for. This Agreement shall replace and
supercede any and all employment agreements, agreements pertaining to a change
of control of the Company and other agreements, if any, governing the employment
relationship between the parties.

         20.        Counterparts.     This Agreement may be executed in two or
more counterparts, each of which will take effect as an original and all of
which shall evidence one and the same Agreement.

         21.        Amendment, Modification and Waiver.     This Agreement may
only be amended, modified or terminated prior to the end of its term by the
mutual agreement of the parties. The waiver by either party to this Agreement of
a breach of any of the provisions of this Agreement shall not operate or be
construed as a waiver of any subsequent or simultaneous breach.

         22.        Mitigation.     Executive shall have no duty to attempt to
mitigate the compensation or level of benefits payable by the Company to him
hereunder and the Company shall not be entitled to set-off against the amounts
payable by the Company to Executive hereunder any amounts received by the
Executive from any other source, including any subsequent employer.

         23.        Governing Law.     All of the terms and provisions of this
Agreement shall be construed in accordance with and governed by the applicable
laws of the State of Georgia.

        IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the date first above written.


                                    RARE HOSPITALITY MANAGEMENT, INC.


                                    By:_____________________________
                                    Title:


                                    EXECUTIVE


                                    -------------------------------
                                    DAVID C. GEORGE



--------------------------------------------------------------------------------


INDEX TO EXHIBITS


EXHIBIT                                     DESCRIPTION
-------                                     -----------


   A                                        DEFINITIONS

   B                                        RESTRICTED AREA



--------------------------------------------------------------------------------


EXHIBIT A

DEFINITIONS

        As used in Section 3 of this Agreement, the following terms shall have
the meanings ascribed to each below:

"Cause" means:

                                               (i)     the Executive's breach of
any material obligations under this Agreement; provided, however, that if such
breach can be cured, Executive shall have fourteen (14) days following receipt
from the Company of written notice of such breach within which to do so before
said breach is deemed to constitute "Cause" for termination;

                                               (ii)     habitual and
unauthorized absenteeism by reason other than physical or mental illness;

                                               (iii)     chronic alcoholism or
other form of substance abuse resulting in material harm or actual or potential
physical danger to RARE or any of its employees;

                                               (iv)     the commission by
Executive of (a) a felony for which Executive is indicted or with respect to
which Executive pleads nolo contendere (or any similar response), (b) any act or
moral turpitude or (c) any fraud or embezzlement upon RARE; or (v) the engaging
by the Executive in negligence or willful misconduct which is injurious to RARE,
monetarily or otherwise.

“Change of Control” means and includes each of the following:

                                               (i)    The acquisition, at one
time or over time, by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities and Exchange Act of 1934 (the
"1934 Act")) (a "Person") of beneficial ownership (within the meaning of Rule
13d-3 promulgated under the 1934 Act) of 50% or more of the combined voting
power of the then outstanding voting securities of the RARE Hospitality
International, Inc. ("Parent") entitled to vote generally in the election of
directors (the "Outstanding Corporation Voting Securities"); provided, however,
that for purposes of this subsection (i), the following acquisitions shall not
constitute a Change of Control; (a) any acquisition by a Person who is on the
date of this Agreement the beneficial owner of 50% or more of the Outstanding
Corporation Voting Securities, (b) any acquisition by Parent, or (c) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by Parent or any corporation controlled by Parent;

                                               (ii)     Consummation of a
reorganization, merger, share exchange or consolidation or sale of other
disposition of all or substantially all of the assets of Parent (a "Business
Combination"), in each case unless following such Business Combination, (i) all
of substantially all of the individuals and entities who were the beneficial
owners of the Outstanding Corporation Voting Securities immediately prior to
such Business Combination beneficially own, directly or indirectly, more than
60% of the combined voting power of the then outstanding voting securities
entitled to vote generally in the election of directors of the corporation
resulting from such Business Combination (including, without limitation, a
corporation which as a result of such transaction owns Parent or all or
substantially all of Parent's assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership
immediately prior to such Business Combination of the Outstanding Corporation
Voting Securities, and (ii) no Person (excluding any corporation resulting from
such Business Combination or any employee benefit plan (or related trust) of
Parent or such corporation resulting from such Business Combination)
beneficially owns, directly or indirectly, 50% or more of the combined voting
power of the then outstanding voting securities of such corporation except to
the extent that such ownership existed prior to the Business Combination, and
(iii) at least a majority of the members of the board of directors of the
corporation resulting from such Business Combination were members of the
incumbent Board at the time of the execution of the initial agreement, or of the
action of the Board, providing for such Business Combination.

“Disability” or “Disabled” shall mean that by reason of any physical or mental
incapacity Executive has been unable, or it is reasonably expected that he will
be unable, for a period of at least ninety (90) substantially continuous days to
perform his regular duties and responsibilities hereunder. In the event of any
disagreement between Executive and the Company as to whether Executive is
physically or mentally incapacitated, the question of such incapacity shall be
submitted to an impartial and reputable physician for determination, selected by
mutual agreement of Executive and the Company or, failing such agreement,
selected by two physicians (one of which shall be selected by the Company and
the other by Executive), and such determination of the question of such
incapacity by such physician shall be final and binding on Executive and the
Company. The Executive shall pay the fees and expenses of such physician.

--------------------------------------------------------------------------------


EXHIBIT B

The area within the Metropolitan Statistical Area (“MSA”) surrounding each city
listed below, as said MSA is determined from time to time by the U. S. Bureau of
the Census, or for each city with no MSA within fifty (50) miles of the city
limits.


Alabama                                        Georgia
-------                                        -------
Auburn                                         Albany
Dothan                                         Alpharetta
Hoover                                         Athens
Huntsville                                     Atlanta
Mobile                                         Augusta
Montgomery                                     Austell
Prattville                                     Buford
                                               Canton
District of Columbia                           Cartersville
--------------------
                                               Chamblee
Florida                                        College Park
-------
Altamonte Springs                              Columbus
Boynton Beach                                  Conyers
Brandon                                        Cumming
Citrus Park                                    Dalton
Coral Springs                                  Douglasville
Daytona Beach                                  Duluth
Davie                                          Gainesville
Destin                                         Hiram
Ft. Lauderdale                                 Jonesboro
Ft. Myers                                      Kennesaw
Jacksonville Beach                             Lawrenceville
Jacksonville                                   Macon
Jensen Beach                                   Marietta
Kissimmee                                      Newnan
Lake Mary                                      Peachtree City
Largo                                          Rome
Merritt Island                                 Roswell
Miami                                          Savannah
Naples                                         Snellville
Ocala                                          Statesboro
Orlando                                        Tucker
Pembroke Pines                                 Valdosta
Port Richey                                    Warner Robbins
Sarasota                                       Woodstock
St. Augustine
St. Petersburg                                 Illinois
                                               --------
Southchase                                     Chicago
Tallahassee                                    Fairfiew Heights
Tampa


Indiana                                        New Jersey
-------                                        ----------
Avon                                           Rochelle Park
Indianapolis
Carmel                                         North Carolina
                                               --------------
                                               Burlington
Kansas                                         Charlotte
------
Kansas City                                    Concord
Leawood                                        Gastonia
       -
                                               Greensboro
Kentucky                                       Hickory
--------
Bowling Green                                  High Point
Florence                                       Huntersville
                                               Pineville
Maryland
--------
Germantown                                     Ohio
                                               ----
                                               Beaver Creek
Massachusetts                                  Boardman
-------------
Boston                                         Cincinnati
Chestnut Hill                                  Cleveland
Franklin                                       Columbus
Leominster                                     Cuyahoga Falls
Marlboro                                       Dublin
North Attleboro                                Eastgate
                                               Fairview Park
Michigan                                       Maumee
--------
Troy                                           Mayfield Heights
                                               Medina
Minnesota                                      Mentor
---------
Minneapolis                                    North Canton
                                               Pickerington
Missouri                                       Solon
--------
Ballwin                                        Springdale
Chesterfield Florissant                        St. Clairsville
Independence                                   Stongsville
Kansas City                                    Wooster
Lee's Summit
Liberty                                        Pennsylvania
                                               ------------
O'Fallon                                       Bensalem
Sunset Hills                                   Erie
                                               Philadelphia
New Hampshire
-------------
Concord                                        Rhode Island
                                               ------------
Manchester                                     Providence
Nashua


                                               South Carolina
                                               --------------
                                               Columbia
                                               Greenville
                                               Hilton Head
                                               Rock Hill
                                               Spartanburg


                                               Tennessee
                                               ---------
                                               Chattanooga
                                               Clarksville
                                               Hermitage
                                               Jackson
                                               Madison
                                               Nashville

                                               Texas
                                               -----
                                               Dallas
                                               Houston

                                               Virginia
                                               --------
                                               McLean

                                               West Virginia
                                               -------------
                                               Charleston



Executive acknowledges and agrees that the geographical area described above is
the area in which Executive has or will perform his services for the Company,
and that the area in which such services are performed is intended to expand as
the business of the Company and its parents, subsidiaries and affiliates (the
“Consolidated Group”) grows. Executive and the Company agree that as the
geographical area in which the Consolidated Group conducts its business expands,
the list of cities described on this Exhibit B shall be deemed to be amended,
from time to time, without any further consent, action or notice on the part of
the Company or Executive, to include each additional city in which any member of
the Consolidated Group operates a restaurant or a franchisee of the Consolidated
Group operates a restaurant under the terms of a franchise from the Consolidated
Group. Executive agrees to execute one or more amendments hereto upon the
request of the Company from time to time in order to confirm such amended list.